DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 10/15/2021. Claim 5 was cancelled.  Claims 1-4, 6-9 are now pending in the application. Claims 1-3 and 6-9 are withdrawn due to a previous restriction requirement. 

Claim Analysis
2.	Summary of Claim 4:
A method for releasing a fragrance alcohol, a phenol or a phenol derivative, 

comprising reacting a fragrance precursor of the following formula (1) with a microorganism,


    PNG
    media_image1.png
    116
    237
    media_image1.png
    Greyscale


wherein R1 represents a hydrogen atom, an alkyl group having a carbon number of 1 to 12, a hydroxy group, a methoxy group or an ethoxy group; R2 represents a single bond, an alkylene group having a carbon number of 1 to 2, which may have a substituent, or a vinylene group which may have a substituent; and R3 represents a residue resulting from removal of one hydrogen atom of a hydroxy group from a fragrance alcohol having a carbon number of 5 to 20 or a phenol which may have a substituent, 

wherein the microorganism is one or more species selected from the group consisting of Staphylococcus aureus, Pseudomonas aeruginosa, Bacillus subtilis, and Moraxella osloensis.

 

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, et al. (US Patent 6,207,857 B1) as listed on the IDS dated 3/24/2020 as evidenced by Subramanyam et al. (US PG Pub 2013/0280185 A1).
	Regarding claim 4, Anderson et al. teach precursor compounds of the formula I:


    PNG
    media_image2.png
    85
    155
    media_image2.png
    Greyscale

wherein the precursor compounds are for organoleptic and antimicrobial compounds generated in the presence of skin bacteria (Abstract), wherein R1 represents the residue of the enol form of an aldehyde or ketone, X is a saturated bivalent hydrocarbon residue with a straight chain with 1 or 2 carbon atoms or a phenyl ring, R2 is a saturated or unsaturated, substituted or unsubstituted carbocyclic or heterocyclic residue or --COOY, wherein Y is a metal atom or R3, and R3 is the residue of an alcohol or phenol or has the same definition as R1 and is the same or different as R1, n is 0 or 1, wherein if R1 is a 3-phenyl propanal derivative optionally substituted by a methyl group in position 2, the phenyl ring has at least one substituent, and if R1 is a 2-phenyl ethanal derivative, the phenyl ring has at least one 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Thereby reading on the fragrance precursor as required by the instant formula (I). Anderson et al. teach the method of releasing aldehydes, ketones, lactones and/or alcohols having organoleptic and/or antimicrobial activity upon cleavage when reacted with skin bacteria (col. 3 lines 45-55). 
	Anderson et al. do not particularly teach the fragrance precursor are reacted with a microorganism and Anderson et al. are further silent on the microorganisms as required by instant claim 4. 
	However, Anderson et al. teach the fragrance precursor is reacted with skin bacteria (Abstract, col. 3 line 47). 
Subramanyam, et al. teach skin resident bacteria is Staphylococcus aureus ([0051] and [0054]). 
 As such, the “skin bacteria” as taught by Anderson et al. reads on the Staphylococcus aureus microorganism as required by the instant claim as evidenced by Subramanyam, et al.


Response to Arguments
5.	Applicant’s arguments, see p. 1-3, filed 10/15/2021, with respect to the rejection of claims 4-5 over Anderson as evidenced by Shigeki and Shigero under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Anderson in view of Subramanyam, et al.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763